Citation Nr: 0709157	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-28 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing 
loss, evaluated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1940 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran's case was remanded for additional development in 
January 2005 and June 2005.  The case is again before the 
Board for appellate review.


FINDING OF FACT

The veteran's bilateral hearing loss has been manifested by 
level II hearing in the right ear and level VII hearing in 
the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 4.85, 
4.86 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from September 1940 to 
November 1946.  Service medical records (SMRs) are associated 
with the claims file.  The veteran was administered a hearing 
examination at his entrance examination dated in September 
1940.  He obtained a score of 15/15 on the test.  It was not 
clear whether the test was a whispered voice or spoken voice 
hearing test.  His ears were noted to be normal.  He was 
administered a whispered voice and a spoken voice hearing 
examination at his separation examination dated in September 
1946.  He obtained a score of 15/15 on both tests.  

Associated with the claims file are private treatment reports 
from W. Ramsay, Jr., D.O., dated from April 1997 to April 
2000.  The records reflect that the veteran reported left ear 
hearing loss in January 1998.

The veteran was afforded a VA audiological examination in 
February 2003.  Audiometric testing revealed puretone 
thresholds, in decibels, for the right ear of 25 at 1000 
Hertz, 50 at 2000 Hertz, 75 at 3000 Hertz, and 85 at 4000 
Hertz with an average decibel loss of 59.  Puretone 
thresholds, in decibels, for the left ear of 55 at 1000 
Hertz, 50 at 2000 Hertz, 90 at 3000 Hertz, and no response at 
4000 Hertz.  Speech testing revealed speech recognition 
ability of 80 percent in the right ear and 84 percent in the 
left ear.  

Associated with the claims file are VA outpatient treatment 
reports dated from April 2004 to April 2005.  The veteran was 
seen for an audiology consultation in November 2004.  An 
audiogram was performed at that time the results of which 
were not interpreted.  A review of the audiogram reveals that 
it does not appear that puretone thresholds were obtained at 
3000 Hertz.  The examiner said the veteran had moderate to 
severe sensorineural hearing loss with good word recognition 
in the right ear and moderately severe to profound mixed 
hearing loss with poor word recognition in the left ear.  
Speech testing revealed speech recognition ability of 80 
percent in the right ear and 68 percent in the left ear.  The 
veteran was referred for an ear, nose and throat (ENT) 
consultation due to the mixed nature of his left ear hearing 
loss.  The veteran was seen again in March 2005 for an 
audiology consultation.  An audiogram was again performed and 
again left in chart form.  It appears this audiogram was 
obtained at the time of the veteran's March 2005 VA 
examination.  Speech testing revealed speech recognition 
ability of 90 and 88 percent in the right ear and 64 and 82 
percent in the left ear.  The veteran was noted to have mixed 
hearing loss greater in the left ear with no significant 
change since the November 2004 audiogram except for higher 
word recognition scores in the left ear.  The veteran was 
seen for an ENT consultation in April 2005.  Physical 
examination revealed that the veteran's tympanic membranes 
were clear bilaterally and no middle ear fluid was seen.  The 
examiner said the veteran most likely had auto sclerosis 
causing some stapes fixation in the left ear.  Surgery was 
recommended and tentatively scheduled for June 2005.  

Audiometric testing in March 2005 revealed puretone 
thresholds, in decibels, for the right ear of 40 at 1000 
Hertz, 40 at 2000 Hertz, 65 at 3000 Hertz, and 75 at 4000 
Hertz with an average decibel loss of 55.  Puretone 
thresholds, in decibels, for the left ear of 60 at 1000 
Hertz, 60 at 2000 Hertz, 90 at 3000 Hertz, and 105 at 4000 
Hertz with an average decibel loss of 79.  Speech testing 
revealed speech recognition ability of 88 percent in the 
right ear and 82 percent in the left ear.  

The veteran was afforded an ENT VA examination in September 
2006.  The examiner reviewed the results of the audiograms of 
record and said the veteran has a slow progressive hearing 
loss which equated to a bilateral sensorineural hearing loss 
with a significant conductive component in the left ear.  The 
examiner noted that the veteran did not undergo surgery in 
June 2005 for fear that the surgery would result in total 
hearing loss in his left ear.  Physical examination revealed 
that the veteran's ear canals and tympanic membranes appeared 
normal.  Palpation to paranasal sinus elicited no tenderness.  
The nasal airways were adequate and no abnormalities were 
seen intranasally.  

The veteran was afforded a VA audiology examination in 
October 2006.  Audiometric testing revealed puretone 
thresholds, in decibels, for the right ear of 25 at 1000 
Hertz, 55 at 2000 Hertz, 70 at 3000 Hertz, and 75 at 4000 
Hertz with an average decibel loss of 56.  Puretone 
thresholds, in decibels, for the left ear of 50 at 1000 
Hertz, 60 at 2000 Hertz, 85 at 3000 Hertz, and 105 at 4000 
Hertz with an average decibel loss of 75.  Speech testing 
revealed speech recognition ability of 94 percent in the 
right ear and 96 percent in the left ear.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  The veteran's claim for a higher 
evaluation for his hearing loss is an original claim that was 
placed in appellate status by a notice of disagreement (NOD) 
expressing disagreement with initial rating award.  As such, 
separate ratings can be assigned for separate periods of time 
based on the facts found--a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2006).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86( b) 
(2006).  

The RO assigned a 10 percent disability rating for the 
veteran's bilateral hearing loss based on the results of the 
February 2003 audiology examination.  The Board notes, 
however, that the February 2003 audiogram did not include the 
puretone threshold at 4000 Hertz for the left ear.  In order 
to properly rate the claim puretone thresholds from 1000 
Hertz to 4000 Hertz must be included.  See 38 C.F.R. § 4.85.  
The Board remanded the veteran's claim for interpretation of 
the November 2004 audiogram which was left in chart form and 
neither the RO nor the Appeals Management Center complied 
with the remand instructions.  However, the November 2004 
audiogram also appears to lack the necessary audiometric 
findings sufficient to rate the veteran's claim because it 
does not appear that the puretone thresholds were obtained at 
3000 Hertz for either ear.  

A review of the March 2005 audiometric examination, and using 
the speech discrimination scores from the audiogram, 
correlates to level II hearing in the right ear, and level V 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The 
veteran's left ear qualifies as demonstrating an exceptional 
pattern of hearing loss under 38 C.F.R. § 4.86(a) because 
each pertinent threshold was over 54 decibels.  Using Table 
VIA, the hearing acuity in the left ear corresponds to level 
VII.

The combination of level II and level VII corresponds to a 10 
percent disability rating.  See 38 C.F.R. § 4.85, Table VII.  
The ratings for disability compensation for hearing loss are 
determined by the mechanical application of the criteria in 
Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  In the veteran's case, that results in a 10 
percent rating.  

A review of the October 2006 audiometric examination, and 
using the speech discrimination scores from the audiogram, 
correlates to level I hearing in the right ear, and level II 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Neither 
the veteran's right or left ear hearing loss qualifies as an 
exceptional pattern of hearing loss under 38 C.F.R. § 4.86 
using the October 2006 results.  

The combination of level I and level II corresponds to a 
noncompensable disability rating.  See 38 C.F.R. § 4.85, 
Table VII.  As noted above, the ratings for disability 
compensation for hearing loss are determined by the 
mechanical application of the criteria in Table VI and Table 
VII.  See Lendenmann, supra.  In the veteran's case, that 
results in a noncompensable rating.  

The veteran has contended that his hearing loss should be 
rated higher than 10 percent disabling.  The September 2006 
ENT VA examiner reviewed the results of the audiograms of 
record and said the veteran has a slow progressive hearing 
loss which equated to a bilateral sensorineural hearing loss 
with a significant conductive component in the left ear.  
However, the Board notes that the veteran's hearing loss 
appears to have improved based on the results of the most 
recent audiogram obtained in October 2006.  There is no 
objective evidence of record to indicate that the application 
of the rating criteria, as established, is inadequate to rate 
the veteran's hearing loss disability.  Accordingly, the 
preponderance of the evidence is against the claim for a 
rating greater than 10 percent.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher initial evaluation for the veteran's 
hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2006); 
38 C.F.R. § 3.102 (2006).  

The Board has also considered whether a rating is warranted 
based on criteria not specifically defined in the rating 
schedule; however, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2006).  The current evidence of record 
does not demonstrate that the veteran's hearing loss has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that each has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2006).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO filed a claim of service connection for hearing loss 
in May 2002.  He was informed of the evidence and information 
necessary to establish service connection in a November 2002 
letter.  The veteran appealed the disability rating assigned 
and the veteran was notified of the evidence/information 
required to substantiate a rating claim in a letter dated in 
February 2006.  He was advised to submit any evidence he had 
to show that his service-connected disability had worsened 
enough to warrant a greater evaluation.  The veteran was 
informed of the status of his claim in an August 2006 letter.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence of which he was aware.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, while the veteran was not told of the criteria 
used to assign an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), no such issue is now 
before the Board.  Therefore, a remand is not necessary.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA outpatient treatment reports and private 
treatment reports.  The veteran was afforded several VA 
examinations during the pendency of his appeal.  The veteran 
has not alleged that there is any outstanding evidence that 
would support his claim for a higher initial rating.  The 
Board is not aware of any such evidence.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


